United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 17, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-41185
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

REGINALD WAYNE BASSETT,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:97-CR-72-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Reginald Wayne Bassett, federal prisoner # 06752-078,

appeals the denial of his motion to reduce the sentence imposed

for his conviction of being a felon in possession of a firearm.

See 18 U.S.C. §§ 922(g)(1), 924(e).    The motion argued that

Amendments 591 and 599 to the United States Sentencing Guidelines

apply retroactively to and authorize a reduction in his sentence

and that his sentence should be reduced because he did not plead

guilty to the sentencing enhancement set forth in § 924(e).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41185
                                -2-

     Abandoning the arguments originally presented in his motion,

Bassett seeks on appeal to raise two claims that were not

presented before the district court: (1) that prior to sentencing

Bassett, the district court failed to address Bassett’s objection

to the presentence report and (2) that Bassett’s trial counsel

was ineffective because he did not voice the objection at the

sentencing hearing, did not object to the district court’s

failure to address the objection, and did not assert a direct

appeal concerning the issue.

     While Bassett’s motion for reduction of sentence is

characterized as a motion pursuant to FED. R. CRIM. P. 35 and

contains arguments based on 18 U.S.C. § 3582(c)(2), neither of

those provisions is a proper vehicle for raising the claims

Bassett seeks to assert for the first time on appeal.     See

§ 3582(c)(2); Rule 35.   In addition, “[t]his court will not

consider an issue that a party fails to raise in the district

court absent extraordinary circumstances,” which do not exist

here.   Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th

Cir. 1999).   Because Bassett has abandoned his original arguments

and his new arguments are not properly before this court on

appeal, the judgment of the district court is AFFIRMED.